UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6593



ROOSEVELT EISON, JR.,

                                              Plaintiff - Appellant,

          versus


JOHN DOE, Director; CARLA J. SMALLS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Margaret B. Seymour, District Judge.
(CA-99-585-9-24RB)


Submitted:   June 15, 2000                 Decided:   June 26, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Roosevelt Eison, Jr., Appellant Pro Se.     Teresa A. Knox, Carl
Norman Lundberg, SOUTH CAROLINA DEPARTMENT OF PROBATION, PAROLE &
PARDON SERVICE, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roosevelt Eison, Jr., appeals the district court’s order deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.

We have reviewed the record and the district court’s opinion

accepting the magistrate judge’s recommendation and find no revers-

ible error.     Accordingly, we affirm on the reasoning of the dis-

trict court.    See Eison v. Doe, No. CA-99-585-9-24RB (D.S.C. Mar.

29, 2000).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2